The sufficiency of the purported case-made is challenged in a motion to dismiss on the ground that the case-made was not filed in the office of the clerk of the district court of Garfield county, subsequent to the signing and settling of the same as required by section 785, C. O. S. 1921, and that the time for so doing has expired.
The case-made was settled and signed on August 7, 1926, by the trial judge. The same was filed by the court clerk on July 26, 1926, according to the record. Section 785, C. O. S. 1921, requires the same to be filed after suggestion of amendments, service of the case-made, and settling and signing by the trial judge. Where the case-made is not so filed in compliance with the above statute the motion to dismiss must be sustained. Motion for new trial was overruled by the trial court on February 19, 1926, and the statutory period for perfecting the appeal has expired. See Peck v. Stephens, 35 Okla. 468,130 P. 276; Harmon v. McCormack, 42 Okla. 63, 135 P. 1052; St. L.  S. F. Ry. Co. v. Benham, 43 Okla. 637, 143 P. 660; State ex rel. Gross v. American National Bank, 107 Okla. 265,232 P. 52.
The appeal is dismissed.